DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2022 has been entered.
 
Response to Amendment
	The amendment filed February 22, 2022 has been entered. Claims 11-14 have been cancelled, and claim 9 has been amended. Claims 9-10 and 15-16 remain pending in this application. The amendments to the Specification and Claims have overcome the objections and the rejections under 35 U.S.C. § 112(b) previously submitted in the Final Office action mailed December 8, 2021.

Claim Objections
The claims are objected to because of the following informalities: 
Claim 9, line 10, “valve” should instead read “value”.
Regarding claim 16, Examiner suggests the following amendment to lines 3-5 to simplify the claim language “wherein 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “the pulse characteristic value comprises a wave peak and a wave trough” when claim 9 has previously recited that the pulse characteristic value comprises a front width and rear width of a maximum slope point. It is unclear if the claim is stating that the time intervals overlap with peak and trough features of the pulse wave (i.e., Fig. 5D shows that front width T6 encompasses a wave trough V and rear width T7 encompasses a wave peak P), if the pulse characteristic value encompasses amplitude and/or time values of wave peak and wave trough in addition to the front width and rear width of a maximum slope point (i.e, the claim should indicate that the pulse characteristic value further comprises a wave peak and wave trough), or if the claim is reciting a limitation related to another embodiment and should instead be cancelled. To expedite prosecution, claim 10 will be interpreted as indicating that wave peak and wave trough features are encompassed within the front width and rear width time intervals, but the values of the wave peak and wave trough are not used to calculate the pulse characteristic value. If this interpretation is incorrect, Applicant should amend or provide remarks to clarify the claim scope.

Allowable Subject Matter
Claims 9 and 15-16 would be allowable if rewritten to address the objections to claims 9 and 16 set forth in this Office action.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, Gladshtein (US 2013/0324866) teaches determining a characteristic comprising “the rise time from the minimum of the signal to the time of maximum rate of rise…optionally normalized to the cardiac period” (paragraph 131). Gladshtein further teaches other characteristics of time asymmetry in the pulse signal such as “a ratio of the rise time, or maximum or average rate of rise, with the falling time, or maximum or average rate of fall” (paragraph 131). However, even though Gladshtein acknowledges a relationship between the time characteristics, arterial stiffness, and blood pressure (“as used herein, ‘information about the cross section’ refers not only to the cross sectional area of the blood vessel lumen, but also…other parameters that affect the time delay, such as a stiffness of the blood vessel walls,” paragraph 88; see also paragraphs 80, 127; time delay information and cross sectional information can be used together to calculate mean arterial pressure, paragraphs 38, 46, 128), Gladshtein does not explicitly teach or suggest using the time characteristics to select a blood pressure model that relates PWV to a corresponding blood pressure.
Jung et al. (“Changes of pulse wave velocity in arm according to characteristic points of pulse wave,” 2007) teaches methods of calculating PWV from PTT based on different characteristic points (Abstract). One method includes using the time point of the maximum rate of rise in pressure to determine PTT (see Pd1 in Table 1). However, while Jung et al. indicates a relationship between the time point of the maximum slope and pulse wave velocity, Jung et al. does not teach or suggest using a rear width of the maximum slope point or generating a pulse characteristic value to select a corresponding blood pressure model.
Mouradian (WO 2018/102486) teaches user descriptive points to measure blood pressure, including a time value of maximal slope (UDP1, Fig. 6; BP = f [(ti-tj)/to] is an expression that uses time values of a UDP normalized by the pulse period, paragraphs 87, 89, 92). However, Mouradian does not explicitly teach or suggest blood pressure models selected using a pulse characteristic value, wherein the blood pressure models relate PWV to a corresponding blood pressure value.
The prior art of record does not teach or suggest, in combination with all other claim elements, a pulse characteristic value comprising a front width of a maximum slope point of the pulse waveform and a rear width of the maximum slope point.
Claims 10 and 15-16 are allowable by virtue of their dependency on claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Thursday 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALICE LING ZOU/Examiner, Art Unit 3791